Title: From George Washington to Major General Stirling, 24 October 1778
From: Washington, George
To: Stirling, Lord (né William Alexander)


          
            My Lord,
            Fredericksburg Octr 24th 1778
          
          I desired the Quarter Master Genl when he left this the other day for the purpose of discovering a proper spot East of the No. River to Hutt the Troops at, to write to, & request your Lordship to send some judicious Officer to explore the Country about Aquakinack, the Great Falls &ca for the same purpose. A position still more South, for instance New Ark Mountain, Springfield, or middle Brook would be better on some Accts but would be too far removed from the North River & the Clove at Suffrans, to give, or receive support. I beg to have your report on this head transmitted to me as soon as possible. & if you could hit upon any clue by which we could know whether the Enemy means to evacuate New York or not, it would relieve us from a world of perplexity, & entitle you to my warmest thanks.
          Genl Scott says, the currt of Intelligence received by him, is that, a Garrison will be left at New York; that the Inhabitants of the City now all expect it—but if they are preparing for another considerable imbarkation it will be impossible to hold that Post. What is become of, or done in the Petition from the Refugees to the Commissioners? Why, & wherefore do they embody the Militia on Long Island as minute men if they are going off? this is a fact I am told—No preparation is making for abandoning Rhode Island—on the Contrary, Hay & Wood are laying in—Barracks preparing—& Works erecting. I shall only add that with sincere esteem & regard I am Yr Lordships most Obedt & affecte Hble Servt
          
            Go: Washington
          
        